Citation Nr: 1208806	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  03-27 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for hypertensive cardiovascular disease, for accrued benefits purposes.  

2.  Entitlement to a disability rating greater than 10 percent for hypertension effective October 17, 2000, for accrued benefits purposes.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), for accrued benefits purposes.  

4.  Entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status, for accrued benefits purposes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to April 1987, with service in the United States Army Reserve from September 1956 to September 1962.  The Veteran died on April [redacted], 2003, and the appellant is his surviving spouse.  

In February 2005, the Board of Veterans' Appeals (Board) denied entitlement to service connection for the cause of the Veteran's death and remanded the issue of the appellant's entitlement to accrued benefits for additional development.  In July 2005, the Board denied the appellant's motion for reconsideration of its February 2005 decision.  The appellant timely appealed the Board's February 2005 decision to the United States Court of Appeals for Veterans Claims (Veterans Court) and, in a July 2007 Order, the Court vacated and remanded the Board's February 2005 decision.  

In November 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, to determine whether there was clear and unmistakable evidence (CUE) in the August 1993 rating decision.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In January 2011, the RO determined that there was CUE in the August 1993 rating decision.  As a result, the RO assigned a retroactive 30 percent rating for left ventricular hypertrophy effective February 11, 1993.  A separate 10 percent disability rating effective October 17, 2000, for hypertension also was assigned retroactively.  Because these initial ratings are not the maximum ratings available for these disabilities, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Prior to January 12, 1998, the Veteran's left ventricular hypertrophy was manifested by a normal heart size and a sustained diastolic pressure of less than 120; there was no marked enlargement of the heart and light manual labor was not precluded.  

2.  Effective January 12, 1998, the Veteran's hypertensive heart disease was manifested by dizziness and left ventricular hypertrophy; the record does not reflect more than one episode of congestive heart failure in any given year, METS of greater than 3 but not greater than 5, or an ejection fraction of 30 to 50 percent.  

3.  The relevant law and regulations did not permit separate disability ratings for hypertension and heart disease prior to October 6, 2006.

4.  There is no competent evidence of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more prior to the Veteran's death.  

5.  Prior to his death, the Veteran's service-connected disabilities did not preclude him from securing or maintaining substantially gainful employment.  

6.  Prior to his death, the Veteran's service-connected disabilities did not leave him so impaired as to be permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 30 percent for heart disease with left ventricular hypertrophy, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1111, 1155, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.1000, 4.104, DC (DC) 7007 (1998); 38 C.F.R. § 4.104, DC's 7005, 7007 (2011).  

2.  The criteria for a separate rating greater than 10 percent effective October 17, 2000, for hypertension, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1111, 1155, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.1000, 4.104, DC 7101 (2008); 38 C.F.R. § 4.104, DC 7101 (2011).  

3.  The criteria for entitlement to a TDIU, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312, 3.1000, 4.16 (2011).  

4.  The criteria for entitlement to SMC based on aid and attendance or housebound status, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1114(a), 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.350(a), 3.1000 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The appellant's higher initial rating claim for heart disease with left ventricular hypertrophy, for accrued benefits purposes, is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  Because the claim for an increased rating greater than 10 percent for hypertension effective October 17, 2000, arises from the appellant's higher initial rating claim, for accrued benefits purposes, this claim also is a downstream element of the grant of service connection for heart disease with left ventricular hypertrophy.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In April 2003, February 2009, and in February 2010, VA notified the appellant of the information and evidence needed to substantiate and complete these claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although all of the necessary VCAA notice was not provided to the appellant prior to the initial adjudication of her claims, her claims subsequently were readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Further, because the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the appellant and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the appellant on the issue of service connection for a heart disability, and because the appellant was fully informed of the evidence needed to substantiate her claims, the Board finds no prejudice to the appellant in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Veterans Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the appellant in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board although she declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the claims file; the appellant has not contended otherwise.  The appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits prior to his death such that a remand to obtain the Veteran's SSA records is required.

Prior to his death, the Veteran was provided with VA examinations which address the current nature and severity of his service-connected heart disease.  VA obtained the Veteran's service treatment records, VA outpatient treatment records, and copies of private treatment records.  VA examination reports prepared prior to the Veteran's death also have been added to the record.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the appellant and no further action is necessary to meet the requirements of the VCAA.

Accrued Benefits

The law and regulations governing claims for accrued benefits provide that, upon the death of a Veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which he or she was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).  In other words, the appellant takes the Veteran's claim as it stood on the date of death but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  


Increased Ratings

Facts

For historical purposes, the Veteran originally was granted service connection for hypertension with left ventricular hypertrophy in an August 1993 rating decision.  A 10 percent disability rating effective February 11, 1993, was assigned under DC 7101.  In a July 2008 decision, the Veterans Court clarified that the issue of entitlement to an increased rating for hypertension, for accrued benefits purposes, was on appeal to the Board.  In a January 2011 rating decision, the RO determined that CUE existed in the August 1993 rating decision.  As such, the RO assigned  a 30 percent rating effective February 11, 1993, to the Veteran's left ventricular hypertrophy under DC 7007.  A separate 10 percent disability rating for hypertension effective October 17, 2000, was assigned under DC 7101.  The 30 percent rating for hypertensive cardiovascular disease effective October 17, 2000, under DC 7005 was continued.  

On VA outpatient treatment in February 1992, the Veteran was being seen for follow-up treatment for hypertension.  It was noted that this condition had improved with medication, and the Veteran's blood pressure was found to be 130/90.  A subsequent record from August 1992 notes that the Veteran hypertension had increased a bit with his weight gain although it still was under adequate control with medication.  

On VA general medical examination in June 1993, it was noted that the Veteran had suffered from hypertension for the past 30 years.  The Veteran's blood pressure was 170/100.  A chest X-ray showed that the heart was normal in size and configuration.  This was deemed to be an essentially normal chest.  The Veteran was diagnosed as having hypertension with left ventricular hypertrophy by voltage criteria.  A VA orthopedic examination dated March 1995 noted blood pressure of 130/80.  

On VA examination February 2003, it was noted that the Veteran had been on medication since 1965.  The Veteran reported symptoms of lightheadedness and dizziness when his blood pressure was high as well as swelling of the ankles.  He denied shortness of breath, loss of consciousness, or chest pain.  The Veteran's blood pressure was 130/60 and 138/80 while sitting and 144/84 while lying down.  His standing blood pressure was 140/82.  The Veteran was diagnosed as having hypertension that was controlled.  In a February 2003 addendum, it was noted that the Veteran had concentric left ventricular hypertrophy without thrombus.  The record contains no other evidence pertaining to hypertension or the heart prior to the Veteran's death.  

Law and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


 Hypertension

The record reflects that in January 2011, a 30 percent disability rating was assigned to the Veteran's left ventricular hypertrophy effective February 11, 1993.  A separate 10 percent disability rating was assigned for hypertension effective October 17, 2000.  The RO concluded that separate evaluations were not warranted for hypertension and heart disease under the relevant regulations until January 12, 1998.  Also, it was noted that, since a separate diagnosis of heart disease was not made until October 17, 2000, that was the earliest date on which a separate 10 percent rating could be assigned for hypertension.  

The Board finds that the RO's January 2011 rating decision is legally incorrect.  The Board observes initially that the diagnostic criteria regarding separate disability ratings for hypertension and heart disease were not amended until September 6, 2006.  See 71 Fed. Reg. 52,547-60 (2006) (codified at 38 C.F.R. § 4.96).  Effective October 6, 2006, a note was added after DC 7101 concerning separate ratings for hypertension and other heart diseases.  Separate ratings for hypertension and other heart diseases otherwise were not permitted prior to this date.  Therefore, the RO's finding that a separate disability rating for hypertension effective October 17, 2000, is without foundation in the relevant law and regulations.  Nonetheless, the Board by tradition will not reduce a disability rating below what is assigned by the RO, even when the Board disagrees with the evaluation assigned and finds that the evidence used by the RO in assigning a disability rating has no basis in the law and regulations.  

Given the RO's flawed January 2011 rating decision, which is not disturbed here, the Board will next determine whether a disability rating greater than 10 percent is warranted for hypertension.  Initially, since separate disability ratings for hypertension and heart disease were not permitted prior to October 6, 2006, the Board finds that the appellant clearly is not entitled to a disability rating greater than 10 percent prior to October 6, 2006, for hypertension, for accrued benefits purposes.  

The Board also finds that the preponderance of the evidence does not support assigning a disability rating greater than 10 percent for hypertension prior to his death.  The record reflects that the Veteran died on April [redacted], 2003.  According to the February 2003 VA examination, the Veteran's blood pressure was 130/60 and 138/80 while sitting and 144/84 while lying down.  

DC 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  38 C.F.R. § 4.104.  

The evidence of record dated prior to October 6, 2006, reveals the Veteran's diastolic blood pressures below 110 and systolic blood pressures below 200 prior to his death.  As such, the Board finds that the preponderance of the evidence does not support assigning a separate disability rating greater than 10 percent for hypertension.  

Heart Disease

In considering the appellant's claim, the Board notes that the regulations for rating heart disease were revised during the pendency of this appeal.  See 62 Fed. Reg. 65,207-65,224 (Dec. 11, 1997).  In this regard, if a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments with a specified effective date without provision for retroactive application may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  In this case, either the old or revised rating criteria may apply, although the new rating criteria are applicable only since their effective date of January 12, 1998.  

Hypertensive heart disease is rated under DC 7007.  When the Veteran filed his original service connection claim for a heart disability, definite enlargement of the heart, sustained diastolic hypertension of 100 or more, and moderate dyspnea on exertion was rated as 30 percent disabling.   A higher 60 percent rating was warranted for marked enlargement of the heart confirmed by roentgenogram or the apex beat beyond the midclavicular line, sustained diastolic hypertension, diastolic of 120 or more, which may later be reduced, dyspnea on exertion, and the preclusion of more than light manual labor.  A 100 percent rating required definite signs of congestive failure and more than sedentary employment was precluded.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, DC 7007 (1993).  

According to the June 1993 VA examination, the Veteran's heart size was normal.  The Veteran's diastolic pressure was 100.  As such, the Board finds that the criteria for a disability rating of 60 percent, under the rating criteria in effect prior to January 12, 1998, are not met.  The Board notes that a VA foot examination also was performed in March 1995.  This examination reflects a diastolic blood pressure of 80.  This clinical findings further supports the Board's conclusion that the criteria for an initial 60 percent rating for heart disease are not met under the former rating criteria in effect prior to January 12, 1998.  

As noted, the former rating criteria can be applied throughout the pendency of the claim if it is more favorable.  The January 2003 VA examination report again reflects diastolic pressure well under 120.  The Veteran's hypertension was controlled.  An electrocardiogram (EKG) was within normal limits.  The Veteran also denied shortness of breath.  As such, the Board finds that the preponderance of the evidence demonstrates that a disability rating greater than 30 percent for heart disease, under the former rating criteria as they existed prior to January 12, 1998, is not warranted.  

The schedular criteria were revised effective January 12, 1998.  Under the revised rating criteria, a 60 percent rating is warranted under DC 7007 where there was more than one episode of acute, congestive heart failure in the past year, or metabolic equivalents (METs) workload between 3-5 resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction (EF)of 30 to 50 percent.  The maximum rating of 100 percent is warranted when there is evidence showing chronic congestive heart failure, or workload METs of 3 or lower resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an EF of less than 30 percent.  38 C.F.R. § 4.14, DC 7007 (effective as of January 12, 1998).  The Court has held that DCs 7005 and 7007 do not require a separate showing of left ventricular dysfunction in addition to an ejection fraction of 30 to 50 percent in order for a claimant to receive a 60 percent rating based on left ventricular dysfunction with an EF of 30 to 50 percent.  See Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002).  

In the present case, there is no evidence of more than one episode of acute, congestive heart failure in any year following the effective date of these regulations in 1998.  Also, the record does not reflect that METs or EF was measured or discussed prior to the Veteran's death.  As such, there is no basis to award a disability evaluation in excess of 30 percent for hypertensive cardiovascular disease under the revised regulations, as they have existed since January 12, 1998.  

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected heart disease and hypertension.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected heart disease and hypertension are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected heart disease and hypertension.  This is especially true because the 30 percent rating currently assigned for the Veteran's heart disease contemplates moderate disability.  The Veteran also is in receipt of a separate 10 percent rating for hypertension prior to the date when such separate ratings were authorized by law.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The record reflects that the Veteran died on April [redacted], 2003.  The cause of death was listed as undocumented - probably intracranial hemorrhage with "uncal" herniation.  The underlying causes of death were listed as coagulopathy due to cirrhosis, liver cirrhosis, and infective spondylitis of the lumbar spine.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

At the time of his death, service connection was in effect for a hammer toe deformity of the left foot (rated as 30 percent disabling), a hammer toe deformity of the right foot (rated as 30 percent disabling) and hypertension with left ventricular hypertrophy (rated as 10 percent disabling).  Therefore, the Board finds that the Veteran did not meet the percentage requirements for a TDIU laid out in 38 C.F.R. § 3.340 at the time of his death.  In January 2011, the RO concluded that there was CUE in its August 1993 rating decision.  A 30 percent disability rating effective February 11, 1993, was assigned retroactively for hypertension with left ventricular hypertrophy under DC 7007.  This disability rating was continued effective October 17, 2000, under DC 7005.  A separate 10 percent disability rating effective October 17, 2000, for hypertension subsequently was assigned.  A combined disability evaluation of 70 percent was established.  Because the Veteran had no single disability rated at 40 percent or more, the Board finds that the percentage requirements laid out in 38 C.F.R. § 3.340 still have not been met.  

Nonetheless, entitlement to a TDIU on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

Even if, as here, a Veteran does not meet the required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  See Fanning v. Brown, 4 Vet. App. 225 (1993).  Normally, however, VA's Rating Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, ¶ 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The record reflects that the RO granted service connection for hypertension in an August 1993 rating decision.  The RO subsequently granted service connection for hammertoe deformities of both feet in an April 1994 rating decision.  In December 2002, VA received a claim from the Veteran seeking entitlement to a TDIU due to the severity of his service-connected disabilities.  Post-service treatment records reflect that the Veteran suffered from chronic pain in his feet due to his service-connected disabilities.  In addition, they reflect that surgical procedures were undertaken in an attempt to repair his foot condition.  None of these records suggest that the Veteran was unemployable as a result of his service-connected disabilities, however.  

Prior to his death, the Veteran was afforded a VA examination for aid and attendance in January 2003.  The examiner concluded that the Veteran suffered from severe hammertoes bilaterally, amputation of the left first metatarsophalangeal joint, and hypertension.  The examiner opined that the Veteran was able to perform usual activities of daily living but physical activities such as walking and standing were limited by severe hammertoes bilaterally with recent amputation of the big toe.  The examiner further opined that sedentary work was feasible for the Veteran.  

The Veteran also was afforded a VA examination of the feet in January 2003.  It was noted that the Veteran suffered from pain with standing, intermittent swelling of the feet, and redness.  Following physical examination, the Veteran was diagnosed as having hammertoes and a severe bilateral amputation of the left first metatarsophalangeal joint.  The examiner opined that the Veteran was minimally limited in his mobility and activities of daily living except for pain in the left foot secondary to a recent amputation.  

The Board finds that the preponderance of the evidence demonstrates that referral of TDIU for accrued benefits purposes on an extraschedular basis is not warranted.  The Board acknowledges the appellant's belief that she is entitled to a TDIU for accrued benefits purposes.  The competent evidence does not support the appellant's assertions, however.  For example, there is no evidence, other than the appellant's assertions, that the Veteran was unemployable when he filed his TDIU claim in December 2002.  As noted, TDIU may be awarded on an extraschedular basis if it is determined that a Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The preponderance of the evidence developed after the Veteran filed a TDIU claim and dated prior to his death demonstrates that he was able to follow a substantially gainful occupation during his lifetime.  According to the January 2003 VA examiner, the Veteran's feet, mobility and activities of daily living were only minimally limited due to his service-connected foot disorders.  Furthermore, the January 2003 VA aid and attendance examiner opined that the Veteran was capable of performing sedentary work at the time of his death.  The record contains no medical evidence suggesting that the Veteran was in fact unemployable at the time of his death due to service-connected disabilities.  As such, the Board finds that entitlement to a TDIU for accrued benefits purposes is not warranted.  

The Board finally acknowledges that the disability rating assigned to the Veteran's hypertension with left ventricular hypertrophy was increased to 30 percent effective February 1993 and service connection for hypertensive cardiovascular disease was granted effective October 2000.  The award of these retroactive benefits does not demonstrate that the Veteran was unemployable prior to or at the time of his death, however.  Following VA examination in January 2003, the examiner opined that the Veteran would be able to perform sedentary work.  The record contains no evidence dated prior to the Veteran's death suggesting that his service-connected disabilities resulted in significant occupational impairment.  

SMC

Special monthly compensation is payable at a specified rate if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(a) (West 2002); 38 C.F.R. § 3.350(b).  

In determining whether there is a factual need for regular aid and attendance, the following will be accorded consideration: the inability of the appellant to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal function which the appellant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance - not that there be constant need.  38 C.F.R. § 3.352.  

The Board finds that the preponderance of the evidence is against granting the appellant's claim of entitlement to SMC based on aid and attendance or housebound status, for accrued benefits purposes.  The competent evidence demonstrates that the Veteran did not require the regular aid and attendance of another person prior to his death.  According to the January 2003 VA aid and attendance examination, the Veteran was able to dress, bathe, and eat on his own with no problems.  While the Veteran did suffer from decreased weight bearing as a result of his bilateral foot disability, he still was able to ambulate with a cane for approximately 40 minutes.  The examiner concluded that the Veteran was able to perform his usual activities of daily living, aside from being limited in his ability to perform physical activity such as walking.  As such, the preponderance of the evidence demonstrates that the Veteran was not so helpless as to be in need of regular aid and attendance between when he filed his SMC claim in December 2002 and his death in April 2003.  The Board recognizes that the Veteran asserted in his December 2002 claim that his disabilities were so severe that he was confined within the house and required attendance.  These assertions are not supported by the competent evidence of record (in this case, the January 2003 VA examinations).  A January 2003 foot examination noted that the Veteran was minimally limited in his mobility and activities of daily living except for pain in his left foot due to recent amputation.  He also was noted to be able to perform his usual activities of daily living during his aid and attendance examination, although walking and standing was limited due to hammertoes.  Nonetheless, the Veteran was capable of walking for approximately 40 minutes with the use of his cane.  Based on this evidence, the Board concludes that the assertion that the Veteran was so disabled as to need regular aid and attendance is not credible.  

As the preponderance of the evidence is against the appellant's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 30 percent for heart disease with left ventricular hypertrophy, for accrued benefits purposes, is denied.  

Entitlement to a disability rating greater than 10 percent for hypertension, effective October 17, 2000, is denied.  

Entitlement to a TDIU, for accrued benefits purposes, is denied.  

Entitlement to SMC based on aid and attendance or housebound status, for accrued benefits purposes, is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


